Name: Commission Decision of 2 June 1978 authorizing Ireland not to apply Community treatment to outer garments and clothing accessories, other than blouses and shirt blouses, knitted or crocheted (not elastic or rubberized), or woven, for women, girls and infants, of wool, of cotton or of man-made textile fibres, falling within subheadings ex 60.05 A II or ex 61.02 B of the Common Customs Tariff (NIMEXE codes 60.05-22, 23, 24, 25 - 61.02-78, 82, 84) originating in India and in free circulation in the other Member States
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-06-20

 nan